                                 UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION

CHRISTINE TIBOLLA,

            Plaintiff,
v.                                                                      Case No: 6:19-cv-168-Orl-28GJK

REDROCK TRAVEL GROUP, LLC,
CARDIFF LEXINGTON
CORPORATION, JAY JAHID,
individually, FERNANDA JAHID,
individually, and ROLLAN ROBERTS
II, individually,

            Defendants.


                                REPORT AND RECOMMENDATION 1
          This cause came on for consideration without oral argument on the following motion:

          MOTION:           PLAINTIFF’S MOTION FOR APPROVAL OF
                            SETTLEMENT AS TO DEFENDANTS CARDIFF
                            LEXINGTON CORPORATION AND ROLLAN ROBERTS
                            II (Doc. No. 92)

          FILED:            January 2, 2020



          THEREON it is RECOMMENDED that the motion be GRANTED.

          I.       BACKGROUND.

          On February 7, 2019, Plaintiff filed an Amended Complaint against Defendants for

unpaid minimum wages, pursuant to the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. §§

201 et seq. and civil theft. Doc. No. 7. On October 25, 2019, the Court approved a settlement

between Plaintiff and Defendants Jay and Fernanda Jahid (the “Jahids”). Doc. Nos. 75, 79. On


1
    Magistrate Judge David A. Baker substituting for Magistrate Judge Gregory J. Kelly.
January 2, 2020, Plaintiff filed an unopposed motion for approval of a Settlement Agreement

(“Agreement”) as to Plaintiff’s FLSA claims against Defendants Cardiff Lexington Corporation

and Rollan Roberts II (“Defendants”) (“the Motion”). Doc. Nos. 7 and 92.

       II.     LAW.

       In Lynn’s Food Stores, Inc. v. United States Department of Labor, 679 F.2d 1350, 1352-

53 (11th Cir. 1982), the Eleventh Circuit addressed the means by which an FLSA settlement may

become final and enforceable:

               There are only two ways in which back wage claims arising under
               the FLSA can be settled or compromised by employees. First, under
               section 216(c), the Secretary of Labor is authorized to supervise
               payment to employees of unpaid wages owed to them . . . . The only
               other route for compromise of FLSA claims is provided in the
               context of suits brought directly by employees against their
               employer under section 216(b) to recover back wages for FLSA
               violations. When employees bring a private action for back wages
               under the FLSA, and present to the district court a proposed
               settlement, the district court may enter a stipulated judgment after
               scrutinizing the settlement for fairness.

Thus, unless the parties have the Secretary of Labor supervise the payment of unpaid wages owed

or obtain the Court’s approval of the settlement agreement, the parties’ agreement is

unenforceable. Id.; see also Sammons v. Sonic-North Cadillac, Inc., No. 6:07-cv-277-Orl-19DAB,

2007 WL 2298032, at *5 (M.D. Fla. Aug. 7, 2007) (noting that settlement of FLSA claim in

arbitration proceeding is not enforceable under Lynn’s Food because it lacked Court approval or

supervision by the Secretary of Labor). Before approving an FLSA settlement, the Court must

scrutinize it to determine if it is a fair and reasonable resolution of a bona fide dispute. Lynn’s

Food Store, 679 F.2d at 1354-55. If the settlement reflects a reasonable compromise over issues

that are actually in dispute, the Court may approve the settlement. Id. at 1354.

       In determining whether the settlement is fair and reasonable, the Court should consider the




                                                -2-
following factors:

                 (1) the existence of collusion behind the settlement;
                 (2) the complexity, expense, and likely duration of the litigation;
                 (3) the stage of the proceedings and the amount of discovery
                 completed;
                 (4) the probability of plaintiff’s success on the merits;
                 (5) the range of possible recovery; and
                 (6) the opinions of counsel.

Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994);

Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, at *2 (M.D. Fla. Jan.

8, 2007), report and recommendation adopted 2007 WL 219981 (M.D. Fla. Jan. 26, 2007). The

Court should be mindful of the strong presumption in favor of finding a settlement fair. See Cotton

v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977). 2

        In FLSA cases, the Eleventh Circuit has questioned the validity of contingency fee

agreements. Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009) (citing Skidmore v. John J.

Casale, Inc., 160 F.2d 527, 531 (2d Cir. 1947) (“We have considerable doubt as to the validity of

the contingent fee agreement; for it may well be that Congress intended that an employee’s

recovery should be net[.]”)). In Silva, the Eleventh Circuit stated:

                 That Silva and Zidell entered into a contingency contract to establish
                 Zidell’s compensation if Silva prevailed on the FLSA claim is of
                 little moment in the context of FLSA. FLSA requires judicial review
                 of the reasonableness of counsel’s legal fees to assure both that
                 counsel is compensated adequately and that no conflict of interest
                 taints the amount the wronged employee recovers under a settlement
                 agreement. FLSA provides for reasonable attorney’s fees; the
                 parties cannot contract in derogation of FLSA’s provisions. See
                 Lynn’s Food, 679 F.2d at 1352 (“FLSA rights cannot be abridged
                 by contract or otherwise waived.”) (quotation and citation omitted).
                 To turn a blind eye to an agreed upon contingency fee in an amount
                 greater than the amount determined to be reasonable after judicial

2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to the close of business on September
30, 1981.




                                                       -3-
                  scrutiny runs counter to FLSA’s provisions for compensating the
                  wronged employee. See United Slate, Tile & Composition Roofers
                  v. G & M Roofing & Sheet Metal Co., 732 F.2d 495, 504 (6th Cir.
                  1984) (“the determination of a reasonable fee is to be conducted by
                  the district court regardless of any contract between plaintiff and
                  plaintiff’s counsel”); see also Zegers v. Countrywide Mortg.
                  Ventures, LLC, 569 F. Supp. 2d 1259 (M.D. Fla. 2008).

Silva, 307 F. App’x at 351-52. 3 For the Court to determine whether the proposed settlement is

reasonable, counsel for the claimant must first disclose the extent to which the FLSA claim has or

will be compromised by the deduction of attorney’s fees, costs or expenses pursuant to a contract

between the plaintiff and his counsel, or otherwise. Id. When a plaintiff receives less than a full

recovery, any payment (whether or not agreed to by a defendant) above a reasonable fee

improperly detracts from the plaintiff’s recovery. 4 Thus, a potential conflict can arise between

counsel and their client regarding how much of the plaintiff’s total recovery should be allocated to

attorney’s fees and costs. 5 It is the Court’s responsibility to ensure that any such allocation is

reasonable. See id. As the Court interprets Lynn’s Food and Silva, where there is a compromise

of the amount due to the plaintiff, the Court should decide the reasonableness of the attorney’s fees

provision under the parties’ settlement agreement using the lodestar method as a guide. In such a

case, any compensation for attorney’s fees beyond that justified by the lodestar method is

unreasonable unless exceptional circumstances would justify such an award.

         An alternate means of demonstrating the reasonableness of attorney’s fees and costs was

set forth in Bonetti v. Embarq Management Co., 715 F. Supp. 2d 1222 (M.D. Fla. 2009). In Bonetti,


3
  In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be cited as persuasive
authority.” 11th Cir. R. 36-2.
4
  From a purely economic standpoint, defendants are largely indifferent as to how their settlement proceeds are divided
as between plaintiffs and their counsel. Where a plaintiff is receiving less than full compensation, payment of fees
necessarily reduces the plaintiff’s potential recovery.
5
  This potential conflict is exacerbated in cases where the defendant makes a lump sum offer which is less than full
compensation, because any allocation between fees and the client’s recovery could become somewhat arbitrary.



                                                         -4-
the Honorable Gregory A. Presnell held:

               In sum, if the parties submit a proposed FLSA settlement that, (1)
               constitutes a compromise of the plaintiff’s claims; (2) makes full and
               adequate disclosure of the terms of settlement, including the factors
               and reasons considered in reaching same and justifying the
               compromise of the plaintiff’s claims; and (3) represents that the
               plaintiff’s attorneys’ fee was agreed upon separately and without
               regard to the amount paid to the plaintiff, then, unless the settlement
               does not appear reasonable on its face or there is reason to believe
               that the plaintiff’s recovery was adversely affected by the amount of
               fees paid to his attorney, the Court will approve the settlement
               without separately considering the reasonableness of the fee to be
               paid to plaintiff’s counsel.

Bonetti, 715 F. Supp. 2d at 1228 (emphasis added). Judge Presnell maintained that if the matter of

attorney’s fees is “addressed independently and seriatim, there is no reason to assume that the

lawyer’s fee has influenced the reasonableness of the plaintiff’s settlement.” Id. The undersigned

finds this reasoning persuasive.

       III.    ANALYSIS.

               A. Settlement Amount.

       This case involves disputed issues of FLSA liability, which constitutes a bona fide dispute.

Doc. No. 92 at 2. The parties are represented by independent counsel. Id. at 4. Under the

Agreement, Plaintiff is receiving $100 in unpaid wages, $100 in liquidated damages, and $50 for

a general release in favor of Defendants. Doc. No. 92-1 at 2. In answers to court interrogatories,

Plaintiff claims she is owed at least $2,030 in minimum and overtime wages plus treble damages

for the civil theft. Doc. No. 39-1 at 2. Plaintiff previously settled her claims against the Jahids

for $1,750 in unpaid wages and $1,750 in liquidated damages. Doc. No. 74 at 5.

       Since Plaintiff is receiving less than the amounts she claims in her interrogatory answers

she has compromised her claim under the FLSA. See Caseres v. Texas de Brazil (Orlando) Corp.,

6:13-cv-1001-Orl-37KRS, 2014 WL 12617465, at *2 (M.D. Fla. Apr. 2, 2014) (“Because



                                                -5-
[plaintiff] will receive under the settlement agreement less than she averred she was owed under

the FLSA, she has compromised her claim within the meaning of Lynn’s Food Stores.”). After

receiving sufficient information to make informed decisions, the parties decided to settle their

dispute. Doc. No. 92 at 2. The parties cite the risks and costs of litigation to support the

reasonableness of their settlement. Doc. No. 92 at 2, 4. Considering the foregoing, and the

strong presumption favoring settlement, even if Plaintiff compromised her claims, the settlement

amount is fair and reasonable.

               B. Attorney’s Fees and Costs.

       Under the Agreement, Plaintiff’s counsel will receive $1,000 in attorney’s fees and costs.

Doc. Nos. 92 at 4; 92-1 at 2. The parties represent that attorney’s fees and costs were negotiated

separately from Plaintiff’s recovery. Doc. Nos. 92 at 4; 92-1 at 1. The settlement is reasonable

on its face, and the parties’ representation adequately establishes that the issue of attorney’s fees

and costs was agreed upon separately and without regard to the amount paid to Plaintiff. See

Bonetti, 715 F. Supp. 2d at 1228. Thus, the Agreement is a fair and reasonable settlement of

Plaintiff’s FLSA claim.

               C.      General Release.

       The Agreement contains a general release of any and all claims Plaintiff may have against

Defendants arising out of or under Plaintiff’s employment or contractual relationship with

Defendants including claims under the FLSA, Age Discrimination in Employment Act, Title VII,

the Americans with Disabilities Act, and the Older Workers Benefit Protection Act, Family

Medical Leave Act, or wage theft claims. Doc. No. 92-1 at 3. As noted above, Plaintiff is

receiving an additional $50 as consideration for the general release of Defendants under the FLSA.

Id.




                                                -6-
       Courts within this District have questioned the propriety of such provisions when

evaluating the fairness and reasonableness of FLSA settlements. With regard to general releases,

U.S. District Judge Steven D. Merryday explained:

               An employee seeking to vindicate his FLSA rights often desperately
               needs his wages, and both the employee and the employer want
               promptly to resolve the matter. In a claim for unpaid wages, each
               party estimates the number of hours worked and the plaintiff’s wage
               (i.e., establishes a range of recovery), and the court evaluates the
               relative strength of the parties’ legal argument asserted in the
               particular case. However, in an FLSA action, neither party typically
               attempts to value the claims not asserted by the pleadings but within
               the scope of a pervasive release—that is, those “known and
               unknown,” or “past, present, and future,” or “statutory or common
               law,” or other claims included among the boiler plate, but
               encompassing, terms unfailingly folded into the typical general
               release. Absent some knowledge of the value of the released claims,
               the fairness of the compromise remains indeterminate.

Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1351–52 (M.D. Fla. 2010). Nevertheless, courts

approved such provisions when separate consideration was given. See Middleton v. Sonic Brands

L.L.C., Case No. 6:13–cv–386–Orl–28KRS, 2013 WL 4854767, at *3 (M.D. Fla. Sept. 10, 2013)

(approving a settlement agreement providing $100 as separate consideration for a general release);

Bright v. Mental Health Res. Ctr., No. 3:10–cv–427–J–37TEM, 2012 WL 868804, at *5 (M.D.

Fla. Mar. 14, 2012) (approving the settlement agreement as to one employee who signed a general

release in exchange for the employer foregoing its counterclaims against her).

       The Agreement clearly states that consideration was given for the general release. Doc.

No. 92-1 at 2. In exchange for the general release, Plaintiff is to receive $50. Id. As mentioned

above, courts within this District approved these conditions when the plaintiff is provided separate

consideration. See Middleton, 2013 WL 4854767, at *3. Accordingly, the condition of the general

release is fair and reasonable.




                                                -7-
       IV.     CONCLUSION.

       Accordingly, it is RECOMMENDED that the Court enter an order GRANTING the

Motion (Doc. No. 92) and that Plaintiff’s FLSA claim be DISMISSED with prejudice as to

Defendants Cardiff Lexington Corporation and Rollan Roberts II.

       Failure to file written objections to the proposed findings and recommendations contained

in this report within fourteen days from the date of its filing shall bar an aggrieved party from

attacking the factual findings on appeal. If the parties have no objection to this Report and

Recommendation, they may promptly file a joint notice of no objection in order to expedite

the final disposition of this case.

       Recommended in Orlando, Florida on January 7, 2020.




Copies furnished to:

District Judge
Counsel of Record
Unrepresented parties




                                              -8-
